289 S.W.3d 464 (2008)
William Mack EUBANKS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-953.
Supreme Court of Arkansas.
December 11, 2008.
No response.

MOTION FOR BELATED BRIEF
PER CURIAM.
Appellant William Mack Eubanks, by and through his attorney, William M. Pearson, has filed a motion to file a belated brief.
*465 Eubanks's brief was originally due in this court on September 23, 2008. Attorney Pearson then sought and received a seven-day clerk's extension, making his brief due to be filed by September 30, 2008. Pearson also requested a second extension, which was granted, making his brief due on October 30, 2008. Pearson filed a third motion for extension, citing his heavy trial-related duties and asking for an additional fourteen days in which to file the brief. This court granted an extension of seven days, making the brief due on November 7, 2008; in doing so, we noted that this was the final extension. Pearson failed to meet this final deadline. He has now submitted the instant motion to file a belated brief, asserting that he completed the abstract, brief, and addendum on November 11, 2008.
We will accept a criminal appellant's belated brief to prevent an appeal from being aborted. See Brown v. State, 373 Ark. 453, 284 S.W.3d 481 (2008) (per curiam). However, good cause must be shown to grant the motion. See Strom v. State, 356 Ark. 224, 147 S.W.3d 689 (2004) (per curiam) (holding that appellate counsel's admitted failure to timely file the brief constituted good cause to grant motion for belated brief).
Here, Pearson accepts full responsibility and admits fault for failing to timely file Eubanks's brief. Accordingly, we grant the motion to file a belated brief and refer the matter to the Committee on Professional Conduct.